Citation Nr: 0635262	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-32 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right knee injury, evaluated as 10 percent disabling 
prior to August 1, 2005, and as 10 percent disabling with an 
additional 10 percent rating due to ligament laxity, from 
August 1, 2005.

2.  Whether there was clear and unmistakable error in a 
January 1999 rating decision, in the assignment of an 
effective date of February 24, 1997, for the award of a 10 
percent rating for the veteran's service connected right knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to April 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in January 2006.  The Board notes that, during the 
course of this appeal, the veteran was awarded an additional 
10 percent evaluation for his right leg disability, due to 
laxity, effective August 1 2005; therefore the issues in 
appellate status are as noted above.


FINDINGS OF FACT

1.  Prior to August 1, 2005, the veteran's service connected 
right knee disability was manifested by slight limitation of 
motion; there were no findings during this time period that 
the veteran had limitation of flexion to 30 degrees, 
instability or recurrent subluxation, or limitation of 
extension to 10 degrees.  

2.  From August 1, 2005, the veteran's service connected 
right knee disability has been manifested by slight 
limitation of motion and slight laxity; the veteran's right 
knee was not found at any time to have limitation of flexion 
to 30 degrees, or moderate instability or recurrent 
subluxation, or limitation of extension to 10 degrees.

3.  On January 13, 1998, the veteran formally filed a claim 
for an increased disability evaluation for his service-
connected right knee disability.
4.  By a rating action dated January 14, 1999, the RO granted 
a 10 percent disability evaluation for the veteran's right 
knee disability, effective from February 24, 1997; the 
veteran did not appeal the assigned effective date within one 
year of being notified of the decision.

5.  The veteran has not alleged specific errors of fact or 
law in the January 1999 rating action and the evidence of 
record does not show that the January 1999 rating decision 
was based on incorrectly applied statutes or regulations; 
that the correct facts, as they were then known, were not 
before the RO at the time of the decision; or that there was 
any error in the RO's decision which, if not made, would have 
manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  For the period prior to August 1, 2005, the criteria for 
an evaluation in excess of 10 percent, for residuals of right 
knee injury, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2006).

2.  For the period from August 1, 2005, the criteria for an 
evaluation in excess of 10 percent, for residuals of right 
knee injury, with a separate 10 percent evaluation for 
instability, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2006).

3.  The January 14, 1999, rating action that assigned an 
effective date of February 24, 1997, for the award of a 10 
percent disability rating for the veteran's right knee 
disability does not contain clear and unmistakable error.  38 
C.F.R. § 3.105 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2001 and August 
2005.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying these claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
provided with a letter detailing Dingess in March 2006.  For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

The record before the Board contains medical records which 
will be addressed as pertinent, particularly, the veteran's 
VA treatment records and report of VA examinations.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The Board also notes that, with regard to consideration of 
CUE in prior rating decisions, the notice and development 
provisions of the VCAA do not apply.  See Parker v. Principi, 
15 Vet. App. 407 (2002).  


Entitlement to an increased evaluation for the residuals of a 
right knee injury, evaluated as 10 percent disabling prior to 
August 1, 2005, and as 10 percent disabling with an 
additional 10 percent rating due to ligament laxity, from 
August 1, 2005.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board notes that the veteran's service connected right 
knee disability is currently rated as 10 percent disabled 
under Diagnostic Code 5260, for limitation of flexion, with 
an additional 10 percent rating under Diagnostic 5257, from 
August 1, 2005, for a finding of laxity.  Diagnostic Code 
5260 provides for the evaluation of limitation of flexion of 
the knee.  A 10 percent rating is warranted when it is 
limited to 45 degrees and a 20 percent rating is warranted 
when it is limited to 30 degrees.  A 30 percent rating 
contemplates limitation to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

As to other codes under which the veteran could be rated, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2006).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), when a 
knee disorder is rated under Diagnostic Code 5257, and a 
veteran also has arthritis and limitation of motion which at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Prior to August 1, 2005, the Board finds that the veteran was 
properly rated as 10 percent disabled for his service 
connected right knee disability.  In this regard, to warrant 
a higher rating, the veteran would have to have been found 
during this time period to have limitation of flexion to 30 
degrees, such that a higher rating would be warranted under 
Diagnostic Code 5260, or another impairment of the knee such 
as instability or recurrent subluxation, such that a separate 
rating would be warranted under Diagnostic Code 5257, or 
limitation of extension to 10 degrees, such that a separate 
rating would be warranted under Diagnostic Code 5261.  The 
Board notes that the veteran is already receiving the maximum 
amount available for one joint under Diagnostic Code 5003.  
As to the relevant evidence of record during this time 
period, the Board notes a VA examination report of July 2001 
which found the veteran's right knee showed 90 degrees of 
flexion and 10 degrees of extension.  There was no 
instability.  Function was noted to be affected by weakened 
movement, fatigue, and pain, but there was no incoordination.  

Although the veteran reported in a VA surgical history and 
physical dated January 2005 that he felt occasional "giving 
way" of his knee, the veteran's knee was noted to be stable 
to varus and valgus testing at that time.  Range of motion of 
the right knee was from 3 to 130 degrees at that time.  Range 
of motion testing conducted during a follow up checkup in 
later January 2005 noted the right knee to have no 
instability, and found the right knee to have a range of 
motion of 5 to 120 degrees.  
Due to surgery in January 2005, the veteran was granted a 
temporary total evaluation from January 10, 2005, to July 31, 
2005.  

A physical therapy note dated February 2005 found to veteran 
to have a full range of extension of the knee, and 140 
degrees of knee flexion, with no instability noted.

Reviewing this evidence, there is no finding during this time 
period, up until the time the veteran was in receipt of a 
temporary total rating from January 10, 2005, that the 
veteran had limitation of flexion to 30 degrees, or another 
impairment of the knee such as instability or recurrent 
subluxation, or limitation of extension to 10 degrees, such 
that the veteran would warrant a higher rating.  The veteran 
was found during this time to have flexion of at least 90 
degrees, and extension limited to no more than 5 degrees; and 
no evidence from this time indicates that the veteran was 
found at any time to have instability or subluxation of the 
knee.  Thus the Board finds that the preponderance of the 
evidence of record for this time period is against a grant of 
increased rating for the veteran's service connected right 
knee disability. 

From August 1, 2005, the Board finds the veteran has been 
properly rated as 10 percent disabled for his right knee 
limitation of motion, under Diagnostic Code 5260, with an 
additional 10 percent evaluation for ligament laxity under 
Diagnostic Code 5257.  In this regard, to warrant a higher 
rating, the veteran would have to be found to have limitation 
of flexion to 30 degrees, such that a higher rating would be 
warranted under Diagnostic Code 5260, or moderate impairment 
of the knee such as instability or recurrent subluxation, 
such that an increased rating would be warranted under 
Diagnostic Code 5257, or limitation of extension to 10 
degrees, such that a separate rating would be warranted under 
Diagnostic Code 5261.  

Reviewing the evidence of record, the report of a July 2005 
VA examination of the veteran indicates that the veteran had 
a slight laxity of the medial collateral ligament on the 
right knee, of grade 1/4.  Range of motion of the right knee 
was noted to be from -10 degrees to 100 degrees/140, with a 
negative Lachman test and negative drawer test.  The Board 
notes that, although this examination is from prior to August 
1, 2005, as the veteran was in receipt of a temporary total 
evaluation from January 10, 2005, to July 31, 2005, the 
findings from this examination are relevant to his rating 
from August 1, 2005.  Also of note is a March 2006 VA 
outpatient treatment record which found that the veteran's 
right knee had a full range of motion; no laxity was noted.

Reviewing this evidence, there is no finding during this time 
period that the veteran had limitation of flexion to 30 
degrees, or moderate impairment of the knee such as 
instability or recurrent subluxation, or limitation of 
extension to 10 degrees, such that the veteran would warrant 
a higher rating for his service connected right knee 
disability.  The veteran was found to have at least 100 
degrees of flexion, and full extension.  The veteran was 
found to have only a very slight laxity in his July 2005 VA 
examination, and none at all in his March 2006 VA outpatient 
treatment record.  Thus the Board finds that the 
preponderance of the evidence of record for this time period 
is against a grant of increased rating for the veteran's 
service connected right knee disability. 

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right knee joint during the entire appeal period.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the RO 
has already accounted for the veteran's bilateral knee pain 
by granting a 10 percent rating under Diagnostic Code 5260.  
There is insufficient objective evidence of fatigue, 
weakness, heat, redness, incoordination on repetitive use, or 
muscle atrophy to warrant a higher rating for dysfunction.  
Therefore, ratings in excess of 10 percent on the basis of 
loss of function or pain are not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Whether there was clear and unmistakable error in a January 
1999 rating decision, in the assignment of an effective date 
of February 24, 1997, for the award of a 10 percent rating 
for the veteran's service connected right knee injury.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied. Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1) (2006).  Under the general rule provided by the 
law, an effective date for an increased rating may be 
assigned later than the date of receipt of claim -- if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2006).

Moreover, the Court stated in Harper v. Brown, 10 Vet. App. 
125 (1997), that the phrase "otherwise, date of receipt of 
claim" in paragraph (2) of the regulation "refers to the 
situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase."  See also VAOPGCPREC 12-98 (September 23, 
1998).  Such an increase must still exist at the same level 
of severity presently, because VA compensation is awarded for 
present or current levels of disability and not for 
disability that existed in the past but no longer exists 
currently.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, in fixing an effective 
date for an award of increased compensation, VA must make two 
essential determinations.  It must determine when a claim for 
increased compensation was received, and when a factually 
ascertainable increase in disability occurred.

As to the evidence of record, the Board notes that, 
historically, the veteran was 
granted service connection for a right knee disability from 
April 1975, at a noncompensable evaluation, by an April 1976 
rating decision.  The Board notes that a March 1986 rating 
decision severed service connection for a right knee 
disability, however, a September 1998 rating decision found 
the March 1986 RO decision to have made a clear and 
unmistakable error in severing service connection for the 
residuals of a right knee injury, and reinstated the 
veteran's noncompensable rating from April 1975.  The veteran 
has not expressed disagreement with that decision.

A date stamp clearly shows that the veteran's claim for an 
increased rating for his right knee disability was received 
at the RO on January 13, 1998.  Thus the proper effective 
date for the veteran's claim would generally be the earlier 
of the date of claim or the date entitlement arose.  However, 
because the RO felt that the evidence of record showed that 
an increase in the veteran's disability occurred prior to the 
date of receipt of claim, the RO assigned a date of February 
24, 1997, the date of a private outpatient treatment record 
that the RO felt showed an increase in the veteran's right 
knee disability.  The evidence of record does not show that 
the veteran appealed this decision, and it therefore became 
final.  The decision therefore may not be revised except on a 
showing of CUE under 38 C.F.R. § 3.105(a).  The veteran, in 
June 2001, filed a claim for CUE, requesting that his 
increase in benefits should have started at an earlier date.

The veteran has not argued that any statutory or regulatory 
provisions extant at the time of the prior decision were 
incorrectly applied.  However, the veteran has also not 
argued that the correct facts, as they were known at the 
time, were not before the adjudicator.  The veteran has 
simply argued that he believes that the evidence shows that 
he was entitled to an increased evaluation from an earlier 
date.  However, a review of the evidence does not reveal the 
type of error that would arise to the level of CUE.  As noted 
above, the January 1999 rating decision found that the 
earliest evidence of record within a year of the veteran's 
filing of a claim for an increased rating, which pertained to 
the veteran's right knee and showed and increased disability, 
in the RO's judgment, was a private treatment record dated 
February 24, 1997.  As this was earliest record within a year 
of the veteran's filing a claim for increased rating which 
the RO felt showed the veteran to have any additional 
disability of his right knee, the RO determined that the 
effective date for the veteran's increased evaluation for his 
service connected right knee disability should be February 
24, 1997.  The veteran does not argue that the correct facts 
were not before the RO when it set this effective date.  The 
veteran's argument for entitlement to an earlier effective 
date amounts to no more than a disagreement with how the RO 
weighed or evaluated the evidence, which, as noted above, 
cannot form the basis of a CUE claim.  

The veteran had an opportunity to challenge the original 
decision by initiating and perfecting an appeal of the 
decision rendered in January 1999.  He failed to do so.  As 
explained above, he has not pointed to any error of fact or 
any error in the application of the law which is such that it 
would compel the conclusion that the result would have been 
manifestly different but for the error.  In this case, the 
facts are not in dispute, and application of the law to the 
facts was reasonably exercised by the rating agency in 
January 1999.  The Board thus concludes that there was no CUE 
in the establishing of the veteran's effective date for an 
increased rating, in a January 1999 rating decision.  Where 
there is no entitlement under the law to the benefit sought, 
the claim fails, and the appeal must be terminated.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994); see also Luallen v. Brown, 
8 Vet. App. 92, 96 (1995).


ORDER

Entitlement to an increased evaluation for the residuals of a 
right knee injury, evaluated as 10 percent disabling prior to 
August 1, 2005, and as 10 percent disabling with an 
additional 10 percent rating due to ligament laxity, from 
August 1, 2005, is denied.

Entitlement to effective date earlier than February 24, 1997, 
for a grant of increased rating for the veteran's service 
connected right knee disability, on the basis of clear and 
unmistakable evidence in a January 1999 rating decision, is 
denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


